                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


PERFORMANCE PULSATION                             §
CONTROL, INC.,                                    §
                                                  §
                                                  §
v.                                                §     Civil Action No. 4:17-CV-00450
                                                  §     Judge Mazzant
SIGMA DRILLING TECHNOLOGIES,                      §
LLC, INTREPID CONSULTING, LLC,                    §
JUSTIN MANLEY, ALLISON MANLEY,                    §
WILLIAM GARFIELD, ADVANCE                         §
RUPTURE DISK TECHNOLOGY, INC.,                    §

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendants’ Motion for Partial Summary Judgment on

Plaintiff’s Breach of Fiduciary Duty and Texas Uniform Trade Secrets Act Claims (Dkt. #231).

After reviewing the relevant pleadings and motion, the Court finds motion should be denied.

       On November 12, 2018, Defendants filed their present partial motion for summary

judgment (Dkt. #231). Plaintiff in this case filed its response to the motion on December 3, 2018

(Dkt. #258). Then on December 10, 2018, Defendants filed their reply (Dkt. #273) and Plaintiff

filed its sur-reply on December 13, 2018 (Dkt. #279).

                                     LEGAL STANDARD

       The purpose of summary judgment is to isolate and dispose of factually unsupported claims

or defenses. Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986). Summary judgment is proper

under Rule 56(a) of the Federal Rules of Civil Procedure “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a). A dispute about a material fact is genuine when “the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby Inc.,
477 U.S. 242, 248 (1986). Substantive law identifies which facts are material. Id. The trial court

“must resolve all reasonable doubts in favor of the party opposing the motion for summary

judgment.” Casey Enters., Inc. v. Am. Hardware Mut. Ins. Co., 655 F.2d 598, 602 (5th Cir. 1981).

       The party seeking summary judgment bears the initial burden of informing the court of its

motion and identifying “depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials” that demonstrate the absence of a genuine issue of

material fact. FED. R. CIV. P. 56(c)(1)(A); Celotex, 477 U.S. at 323. If the movant bears the burden

of proof on a claim or defense for which it is moving for summary judgment, it must come forward

with evidence that establishes “beyond peradventure all of the essential elements of the claim or

defense.” Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986). Where the nonmovant

bears the burden of proof, the movant may discharge the burden by showing that there is an absence

of evidence to support the nonmovant’s case. Celotex, 477 U.S. at 325; Byers v. Dall. Morning

News, Inc., 209 F.3d 419, 424 (5th Cir. 2000). Once the movant has carried its burden, the

nonmovant must “respond to the motion for summary judgment by setting forth particular facts

indicating there is a genuine issue for trial.” Byers, 209 F.3d at 424 (citing Anderson, 477 U.S. at

248–49). A nonmovant must present affirmative evidence to defeat a properly supported motion

for summary judgment. Anderson, 477 U.S. at 257. Mere denials of material facts, unsworn

allegations, or arguments and assertions in briefs or legal memoranda will not suffice to carry this

burden. Rather, the Court requires “significant probative evidence” from the nonmovant to dismiss

a request for summary judgment. In re Mun. Bond Reporting Antitrust Litig., 672 F.2d 436, 440

(5th Cir. 1982) (quoting Ferguson v. Nat’l Broad. Co., 584 F.2d 111, 114 (5th Cir. 1978)). The

Court must consider all of the evidence but “refrain from making any credibility determinations or



                                                 2
    weighing the evidence.” Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir.

    2007).

                                                ANALYSIS
             After a careful review of the record and the arguments presented, the Court is not convinced

    that Defendants have met their burden demonstrating that there is no material issue of fact as to

    Plaintiff’s claims regarding breach of fiduciary duty and Texas Uniform Trade Secrets Act claims

    entitling them to judgment as a matter of law. Accordingly, the Court finds that the motion should

    be denied.

.                                             CONCLUSION

             It is therefore ORDERED that Defendants’ Motion for Partial Summary Judgment on

    Plaintiff’s Breach of Fiduciary Duty and Texas Uniform Trade Secrets Act Claims (Dkt. #231) is

    hereby DENIED.

             SIGNED this 11th day of March, 2019.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE




                                                      3
